705 S.E.2d 391 (2011)
STATE of North Carolina
v.
David E. SIMPSON.
No. 381P10-3.
Supreme Court of North Carolina.
January 27, 2011.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
David Simpson, Raleigh, for Simpson, David E.
John Snyder, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 26th of January 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Union County:
"Denied by order of the Court in conference, this the 27th of January 2011."